DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John F. Woodson II, Esq. Reg. No. 45,236 on 05/04/2021.

The application has been amended as follows: 

1.	(Currently amended) A radio frequency (RF) communication system comprising:
an oversight controller configured to generate a plurality of operational parameter weights, the oversight controller being configured to change the weights based upon Q-learning; and
a plurality of mobile vehicles, each mobile vehicle comprising
RF equipment, and
a controller configured to 
determine a reward matrix to communicate with at least one other mobile vehicle including based upon a plurality of different positional adjustments of the mobile vehicle and associated operational parameters of the mobile vehicle, 
based upon the reward matrix and the operational parameter weights from the oversight controller to achieve a steady state of operation, wherein the steady state of operation corresponds to a Nash Equilibrium, and
operate the RF equipment after the positional adjustment to relay wireless RF communications directly between adjacent mobile vehicles to define an RF relay network.

10.	(Currently amended) A radio frequency (RF) communication system comprising:
an oversight controller configured to generate a plurality of operational parameter weights, the oversight controller being configured to change the weights based upon Q-learning; and
a plurality of mobile vehicles, each mobile vehicle comprising
RF equipment, and
a controller configured to 
determine a reward matrix to communicate with adjacent mobile vehicles vehicle including based upon a plurality of different positional adjustments of the mobile vehicle and associated operational parameters of the mobile vehicle, 
implement a positional adjustment of the mobile vehicle based upon the reward matrix and the operational parameter weights from the oversight controller to achieve a steady state of operation, wherein the steady state of operation corresponds to a Nash Equilibrium, and 
operate the RF equipment after the positional adjustment to relay wireless RF communications directly between adjacent mobile vehicles to define an RF relay.

12.	(Cancelled).



at an oversight controller, generating a plurality of operational parameter weights, the oversight controller being configured to change the weights based upon Q-learning; and
at each mobile vehicle,
determining a reward matrix to communicate with at least one other mobile vehicle including based upon a plurality of different positional adjustments of the mobile vehicle and associated operational parameters of the mobile vehicle, 
implementing a positional adjustment of the mobile vehicle based upon the reward matrix and the operational parameter weights from the oversight controller to achieve a steady state of operation, wherein the steady state of operation corresponds to a Nash Equilibrium, and
operate the RF equipment after the positional adjustment to relay wireless RF communications directly between adjacent mobile vehicles to define an RF relay network.

19.	(Cancelled).

23.	(Cancelled).

24.	(Cancelled).
Allowable Subject Matter
Claims 1, 3, 6-11, 13-15, 17-18 and 20-22 are allowed.



Reasons for Allowance

The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Park et al. (US 20180152870 Al) and Alieiev et al. (US 20180262367 A1) are the closest prior art to the claimed invention.
Regarding claim 1, Park teaches a radio frequency (RF) communication system comprising:
an oversight controller configured to generate a plurality of operational parameter weights, the and
a plurality of mobile vehicles, each mobile vehicle comprising
RF equipment, and
a controller configured to 
determine a reward matrix to communicate with at least one other mobile vehicle including based upon a plurality of different positional adjustments of the mobile vehicle and associated operational parameters of the mobile vehicle, and
Alieiev teaches operate the RF equipment after the positional adjustment to relay wireless RF communications directly between adjacent mobile vehicles to define an RF relay network.
Park and Alieiev alone or in combination do not teach, implement a positional adjustment of the mobile vehicle based upon the reward matrix and the operational parameter weights from the oversight controller to achieve a steady state of operation, wherein the steady state of operation corresponds to a Nash Equilibrium; and oversight controller being configured to change the weights based upon Q-learning of a particular application in combination with all the recited limitations of claim 1.

Regarding claim 10, Park teaches a radio frequency (RF) communication system comprising:
an oversight controller configured to generate a plurality of operational parameter weights; and
a plurality of mobile vehicles, each mobile vehicle comprising

a controller configured to 
determine a reward matrix to communicate with adjacent mobile vehicles vehicle including based upon a plurality of different positional adjustments of the mobile vehicle and associated operational parameters of the mobile vehicle, and 
Alieiev teaches operate the RF equipment after the positional adjustment to relay wireless RF communications directly between adjacent mobile vehicles to define an RF relay.
Park and Alieiev alone or in combination do not teach, implement a positional adjustment of the mobile vehicle based upon the reward matrix and the operational parameter weights from the oversight controller to achieve a steady state of operation, and wherein the steady state of operation corresponds to a Nash Equilibrium the oversight controller being configured to change the weights based upon Q-learning of a particular application in combination with all the recited limitations of claim 10.

Regarding claim 15, Park teaches a radio frequency (RF) communications method for a plurality of mobile vehicles, each mobile vehicle comprising RF equipment, the method comprising:
at an oversight controller, generating a plurality of operational parameter weights; and
at each mobile vehicle,
determining a reward matrix to communicate with at least one other mobile vehicle including based upon a plurality of different positional adjustments of the mobile vehicle and associated operational parameters of the mobile vehicle, and
Alieiev teaches operate the RF equipment after the positional adjustment to relay wireless RF communications directly between adjacent mobile vehicles to define an RF relay network.
 Park and Alieiev alone or in combination do not teach implementing a positional adjustment of the mobile vehicle based upon the reward matrix and the operational parameter weights from the wherein the steady state of operation corresponds to a Nash Equilibrium;  and the oversight controller being configured to change the weights based upon Q-learning of a particular application in combination with all the recited limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada et al. (US 20160238404 A1) discloses lane guidance system for a vehicle for guiding a vehicle to a recommended lane in which the vehicle is recommended to run out of traffic lanes included in a route from a first point to a second point through the use of an output unit mounted on the vehicle includes: a calculating unit that calculates a predicted value of an occurrence probability of sudden lane change as information indicating the occurrence probability of sudden lane change when the vehicle runs in sections corresponding to a plurality of links; a setting unit that sets the recommended lane on the basis of the predicted value; and a generating unit that generates guidance information for the recommended lane and that outputs the guidance information to the output unit.
 	Ramos (US 20180124631 A1) discloses Communication network architectures, systems and methods for supporting a network of mobile nodes. As a non-limiting example, various aspects of this disclosure provide communication network architectures, systems, and methods for supporting a dynamically configurable communication network comprising a complex array of both static and moving communication nodes e.g., the Internet of moving things.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641